DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 04/05/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 04/05/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Applicant elected Species 2: FIG. 17,

    PNG
    media_image1.png
    664
    827
    media_image1.png
    Greyscale


Fig. 17 of applicant’s drawing does not show the limitation of “wherein the top surface of the first source/drain epitaxy region is lower than the fourth surface of the first L-shaped spacer and the top surface of the second source/drain epitaxy region is lower than the fourth surface of the second L-shaped spacer; wherein a first portion of the dielectric layer extends from the second surface of the first L-shaped spacer to the second sidewall surface of the first source/drain epitaxy region; wherein the first portion of the dielectric layer extends below the top surface of the first source/drain epitaxy region and covers the fourth surface of the first L-shaped spacer; wherein a second portion of the dielectric layer extends from the second surface of the second L-shaped spacer to the fourth sidewall surface of the second source/drain epitaxy region; wherein the second portion of the dielectric layer extends below the top surface of the second source/drain epitaxy region and covers the fourth surface of the second L-shaped spacer”, and therefore, the limitation must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the top surface of the first source/drain epitaxy region is lower than the fourth surface of the first L-shaped spacer and the top surface of the second source/drain epitaxy region is lower than the fourth surface of the second L-shaped spacer; wherein a first portion of the dielectric layer extends from the second surface of the first L-shaped spacer to the second sidewall surface of the first source/drain epitaxy region; wherein the first portion of the dielectric layer extends below the top surface of the first source/drain epitaxy region and covers the fourth surface of the first L-shaped spacer; wherein a second portion of the dielectric layer extends from the second surface of the second L-shaped spacer to the fourth sidewall surface of the second source/drain epitaxy region; wherein the second portion of the dielectric layer extends below the top surface of the second source/drain epitaxy region and covers the fourth surface of the second L-shaped spacer” is unclear and indefinite because applicant claims “wherein the top surface of the first source/drain epitaxy region is lower than the fourth surface of the first L-shaped spacer” then how can it be that “wherein the first portion of the dielectric layer extends below the top surface of the first source/drain epitaxy region and covers the fourth surface of the first L-shaped spacer”. See that this is not shown in fig. 17. In addition, “and the top surface of the second source/drain epitaxy region is lower than the fourth surface of the second L-shaped spacer” then how can it be that “wherein the second portion of the dielectric layer extends below the top surface of the second source/drain epitaxy region and covers the fourth surface of the second L-shaped spacer”, this is not shown in fig. 17. As such the claim is unclear and indefinite.
Claim 9 recites “the top surface of the first source/drain” on bottom of page 5 of amended claim 9 lacks antecedent basis. It is unclear and indefinite if this is referring to “a first top surface” recited prior. Examiner will consider top to a relative term.
Claim 9 recites “the top surface of the second source/drain” on bottom of page 5 of amended claim 9 lacks antecedent basis. It is unclear and indefinite if this is referring to “a second top surface” recited prior. Examiner will consider top to a relative term.
Claim 9 recites “the top surface of the first source/drain” on bottom of page 6 of amended claim 9 lacks antecedent basis. It is unclear and indefinite if this is referring to “a first top surface” recited prior. Examiner will consider top to a relative term.
Claim 9 recites “the top surface of the second source/drain” on bottom of page 6 of amended claim 9 lacks antecedent basis. It is unclear and indefinite if this is referring to “a second top surface” recited prior. Examiner will consider top to a relative term.
Claim 21 recites “about equal” is unclear and indefinite, and the term is a relative term which renders the claim indefinite. The term “about equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such it is unclear and indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kikuchi et al. 20110042758 (Kikuchi) in view of Choo et al. 20080081406 (Choo).

    PNG
    media_image2.png
    621
    1118
    media_image2.png
    Greyscale


Regarding claim 1, fig. 2A of Kikuchi discloses an integrated circuit device comprising: 
a gate structure disposed over a substrate 10, wherein the gate structure includes a gate stack 28/29 having silicon nitride spacer liners 24 (par [0080]) disposed adjacent to the gate stack; 
source/drain epitaxy regions 16/14 (par[0208] – epitaxial) disposed over the substrate, wherein the gate structure is disposed between the source/drain epitaxy regions; 
an interlayer dielectric (ILD) layer 26 disposed over the substrate, the gate structure, and the source/drain epitaxy regions;
a shallow trench isolation structure 11 disposed within the substrate; 
wherein each of the silicon nitride spacer liners has a first surface, a second surface, and a third surface, wherein the first surface and the second surface extend substantially along a first direction, the first surface is opposite the second surface, the first surface shares a first interface with a respective sidewall of the gate stack, the second surface shares a second interface with the ILD layer 26, and the third surface shares a third interface with a respective one of the source/drain epitaxy regions;
wherein each of the silicon nitride spacer liners 24 further has a fourth surface extending from the first surface to the second surface and a fifth surface extending orthogonally from the second surface away from the gate stack to the third surface, wherein the second surface extends from the fourth surface to the fifth surface; 
wherein a top surface of the ILD layer, a top surface of the gate stack, and the fourth surfaces of the silicon nitride spacer liners form a common surface; and 
wherein the ILD layer 26 physically contacts an entirety of the second surfaces of the silicon nitride spacer liners and a portion of the ILD layer extends continuously from the shallow trench isolation structure 11 to physically contact the second surface of one of the silicon nitride spacer liners. 
Kikuchi do not that the spacer liners is silicon carbonitride (SiCN).
However, par [0024] of Choo discloses liner 130 may be composed of SiCN, SiN, SiON, SiBN, SiO.sub.2, SiC, SiCH, SiCOH or a composite layer of these materials. Note Choo discloses that SICN and SiN are interchangeable material for a liner.
Note that par [0080] of Kikuchi discloses the spacer liners 24 to be silicon nitride film.
Therefore, it would have been obvious to one of ordinary skill in the art to form a device of Kikuchi wherein the spacer liners is silicon carbonitride (SiCN) instead of silicon nitride which are interchangeable spacer liner material such as taught by Choo in order to provide different options in forming the first spacer material for improve process window capability.
	The resulting structure would have been one meeting the claimed invention.

Regarding claim 2, Kikuchi and Choo disclose claim 1, but do not disclose wherein each of the SiCN spacer liners has a thickness that is greater than approximately 0 Angstroms and less than approximately 100 Angstroms.
 However, although the resulting structure is silent about the claimed thickness range, it should be noted that a thickness does exist in the resulting structure reference in order to formed a minimum necessary thickness in order to provide for device shrinkage.
Therefore, the prior art of Kikuchi and Choo provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to accommodate device shrinkage and desired capacitance of the material.
While the resulting structure do not quantitatively state a thickness, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to form a device of Kikuchi and Choo wherein each of the SiCN spacer liners has a thickness that is greater than approximately 0 Angstroms and less than approximately 100 Angstroms in order to have a thickness that is thick enough to provide gate protection. 

Regarding claim 3, Kikuchi and Choo disclose claim 1, and Kikuchi discloses wherein the gate structure is a first gate structure, the source/drain epitaxy regions are first source/drain epitaxy regions, and the spacer liners are first spacer liners, and fig. 27 of Kikuchi discloses further wherein an integrated circuit device further includes: 
a second gate structure disposed over the substrate, wherein the second gate structure includes a second gate stack having second spacer liners disposed adjacent to the second gate stack; second source/drain epitaxy regions disposed over the substrate, wherein the second gate structure is disposed between the second source/drain epitaxy regions; wherein the ILD layer is further disposed over the second gate structure and the second source/drain epitaxy regions; wherein each of the second spacer liners have a first surface, a second surface, and a third surface, wherein the first surface and the second surface extend substantially along the first direction, the first surface is opposite the second surface, the first surface shares a first interface with a respective sidewall of the second gate stack, the second surface shares a second interface with the ILD layer, and the third surface shares a third interface with a respective one of the second source/drain epitaxy region; wherein each of the second spacer liners further have a fourth surface extending from the first surface to the second surface and a fifth surface extending orthogonally from the second surface away from the second gate stack, wherein the second surface extends from the fourth surface to the fifth surface; and wherein the common surface is further formed by a top surface of the second gate stack and the fourth surfaces of the second spacer liners; and3  wherein the first gate structure and the first source/drain epitaxy regions are configured for an n-type device, and the second gate structure and the second source/drain epitaxy regions are configured for a p-type device.
As such, it would have been obvious to form a device of Kikuchi and Choo further comprising wherein the integrated circuit device further includes: 
a second gate structure disposed over the substrate, wherein the second gate structure includes a second gate stack having second spacer liners disposed adjacent to the second gate stack; second source/drain epitaxy regions disposed over the substrate, wherein the second gate structure is disposed between the second source/drain epitaxy regions; wherein the ILD layer is further disposed over the second gate structure and the second source/drain epitaxy regions; wherein each of the second spacer liners have a first surface, a second surface, and a third surface, wherein the first surface and the second surface extend substantially along the first direction, the first surface is opposite the second surface, the first surface shares a first interface with a respective sidewall of the second gate stack, the second surface shares a second interface with the ILD layer, and the third surface shares a third interface with a respective one of the second source/drain epitaxy region; wherein each of the second spacer liners further have a fourth surface extending from the first surface to the second surface and a fifth surface extending orthogonally from the second surface away from the second gate stack, wherein the second surface extends from the fourth surface to the fifth surface; and wherein the common surface is further formed by a top surface of the second gate stack and the fourth surfaces of the second spacer liners; and3  wherein the first gate structure and the first source/drain epitaxy regions are configured for an n-type device, and the second gate structure and the second source/drain epitaxy regions are configured for a p-type device such as taught by Kikuchi in order to form a CMOS structure including a PMOS and a NMOS.

Regarding claim 4, fig. 22 of Kikuchi discloses further comprising lightly doped source/drain (LDD) regions 12 disposed in the substrate, wherein the source/drain epitaxy regions are disposed on the LDD regions;
and each of the  spacer liners further have a sixth surface opposite the fifth surface, wherein the sixth surface extends orthogonally from the first surface away from the gate structure and LDD regions physically contact the sixth surfaces of the spacer liners.
The resulting structure would have been one meeting all the claimed limitations.

Claims 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kikuchi and Choo in view of Chidambarrao 20050112817.
Regarding claim 6, Kikuchi and Choo discloses claim 4, but do not disclose wherein top surfaces of the source/drain epitaxy regions are above the fifth surfaces of the SiCN spacer liners and the source/drain epitaxy regions physically contact the sixth surfaces of the SiCN spacer liners. 
However, fig. 4F of Chidambarrao discloses a gate stack disposed over a substrate; 
a first raised source/drain epitaxy feature (left 124/126) and a second raised source/drain epitaxy feature (right 124/126) disposed in the substrate, wherein the   gate stack is disposed between the first raised source/drain epitaxy feature and the second raised source/drain epitaxy feature;
wherein top surfaces of the source/drain epitaxy regions are above the fifth surfaces of the spacer liners and the source/drain epitaxy regions physically contact the sixth surfaces of the spacer liners.
Note par [0208] and fig. 23A of Kikuchi discloses of SiGe layers for source/drain 16 by being embedded in the concave portions for embedding the SiGe layer for source/drain 10c,  and Chidambarrao discloses that raised source and drain ensure that stress from the SiGe is maximized at the channel surface, a raised source/drain configuration is typically used.
In view of such teaching, it would have been obvious to form a device of Kikuchi and Choo comprising wherein top surfaces of the source/drain epitaxy regions are above the fifth surfaces of the SiCN spacer liners and the source/drain epitaxy regions physically contact the sixth surfaces of the SiCN spacer liners such as taught by Chidambarrao as to form a raised source and drain ensure that stress from the SiGe is maximized at the channel surface.

Regarding claim 8, Kikuchi and Choo discloses claim 1, but do not disclose on wherein a bottom surface of the ILD layer is below a top surface of the source/drain epitaxy regions.
However, fig. 4F of Chidambarrao discloses a gate stack disposed over a substrate; 
a first raised source/drain epitaxy feature (left 124/126) and a second raised source/drain epitaxy feature (right 124/126) disposed in the substrate, wherein the   gate stack is disposed between the first raised source/drain epitaxy feature and the second raised source/drain epitaxy feature;
wherein top surfaces of the source/drain epitaxy regions are above the fifth surfaces of the spacer liners and the source/drain epitaxy regions physically contact the sixth surfaces of the spacer liners.
Note par [0208] and fig. 23A of Kikuchi discloses of SiGe layers for source/drain 16 by being embedded in the concave portions for embedding the SiGe layer for source/drain 10c,  and Chidambarrao discloses that raised source and drain ensure that stress from the SiGe is maximized at the channel surface, a raised source/drain configuration is typically used.
In view of such teaching, it would have been obvious to form a device of Kikuchi and Choo comprising wherein a bottom surface of the ILD layer is below a top surface of the source/drain epitaxy regions such as taught by Chidambarrao as to form a raised source and drain ensure that stress from the SiGe is maximized at the channel surface.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kikuchi  and Choo in view of Cheng et al. 20130011975 (Cheng).
Regarding claim 7, Kikuchi and Choo claim 1, and Kikuch1 discloses further comprising source/drain contacts that extend through the ILD layer to the source/drain epitaxy regions, respectively.
Kikuchi  and Choo do not disclose wherein the source/drain contacts include metal silicide features.

    PNG
    media_image3.png
    307
    513
    media_image3.png
    Greyscale

However, fig. 9 of Cheng discloses wherein a source/drain contacts include metal silicide features 840.
In view of such teaching, it would have been obvious to form a device of Kikuchi  and Choo further comprising wherein the source/drain contacts include metal silicide features such as taught by Cheng in order to form a low resistance contact.

Claims 9-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al. 20130011975 (Cheng) in view of Choo  in view of Kikuchi.



    PNG
    media_image4.png
    302
    490
    media_image4.png
    Greyscale

Regarding claim 9 (insofar as to be incompliance with 112 2nd), fig. 10 of Cheng discloses an integrated circuit device comprising: 
a gate stack (222/220/218/216) disposed over a substrate (316/104/102); 
a first L-shaped spacer (left 326) having a first surface disposed along a first sidewall of the gate stack and a second L-shaped spacer (right 326) having a first surface disposed along a second sidewall of the gate stack, wherein the first L-shaped spacer and the second L-shaped spacer include nitride (par [0019]); 
a shallow trench isolation structure 316 disposed within the substrate; 
a first source/drain epitaxy region RSD (left RSD) and a second source/drain epitaxy region RSD (right RSD) disposed over the substrate, wherein the gate stack is disposed between the first source/drain epitaxy region and the second source/drain epitaxy region, the first source/drain epitaxy region has a first top surface disposed between a second sidewall surface and a third sidewall surface, and the second source/drain epitaxy region has a second top surface disposed between a fourth sidewall surface and a fifth sidewall surface;
an dielectric layer (layer between RSD and 328) disposed over the substrate;
wherein a second surface of the first L-shaped spacer is opposite the first surface of the first L- shaped spacer and a second surface of the second L-shaped spacer is opposite the first surface of the second L-shaped spacer;
wherein a third surface of the first L-shaped spacer extends from the first surface of the first L-shaped spacer to the second surface of the first L-shaped spacer, a fourth surface of the first L-shaped spacer extends from the second surface of the first L-shaped spacer away from the gate stack, and the second surface of the first L-shaped spacer extends from the third surface of the first L-shaped spacer to the fourth surface of the first L-shaped spacer; 
wherein a third surface of the second L-shaped spacer extends from the first surface of the second L-shaped spacer to the second surface of the second L-shaped spacer, a fourth surface of the second L-shaped spacer extends from the second surface of the second L-shaped spacer away from the gate stack to the fourth sidewall surface of the second source/drain epitaxy region, and the second surface of the second L-shaped spacer extends from the third surface of the second L-shaped spacer to the fourth surface of the second L-shaped spacer;
wherein a top surface of the gate stack, the third surface of the first L-shaped spacer, and the third surface of the second L-shaped spacer are free of the dielectric layer (see fig. 10); 

    PNG
    media_image5.png
    576
    1011
    media_image5.png
    Greyscale

wherein the top surface of the first source/drain epitaxy region is lower than the fourth surface of the first L-shaped spacer and the top surface of the second source/drain epitaxy region is lower than the fourth surface of the second L-shaped spacer; 
wherein a first portion of the dielectric layer extends from the second surface of the first L-shaped spacer to the second sidewall surface of the first source/drain epitaxy region; 
wherein the first portion of the dielectric layer extends below the top surface (topmost of RSD) of the first source/drain epitaxy region and covers the fourth surface of the first L-shaped spacer; 
wherein a second portion of the dielectric layer extends from the second surface of the second L-shaped spacer to the fourth sidewall surface of the second source/drain epitaxy region;
wherein the second portion of the dielectric layer extends below the top surface (topmost surface of RSD) of the second source/drain epitaxy region and covers the fourth surface of the second L-shaped spacer
wherein the dielectric layer directly contacts an entirety of the second surface of the first L-shaped spacer, an entirety of the second surface of the second L-shaped spacer, an entirety of the fourth surface of the first L-shaped spacer, and an entirety of the fourth surface of the second L-shaped spacers; 
Cheng does not disclose wherein the first L-shaped spacer and the second L-shaped spacer include silicon and carbon and does not disclose wherein the dielectric layer extends continuously from the shallow trench isolation structure to physically contact the second surface of the first L-shaped spacer.
However, par [0024] of Choo discloses liner 130 may be composed of SiCN, SiN, SiON, SiBN, SiO.sub.2, SiC, SiCH, SiCOH or a composite layer of these materials. Note Choo discloses that SICN and SiN are interchangeable material for a liner.
Therefore, it would have been obvious to one of ordinary skill in the art to form a device of Cheng wherein the first L-shaped spacer and the second L-shaped spacer include silicon and carbon such SiCN which are interchangeable with nitride as spacer liner material such as taught by Choo in order to provide different options in forming the first spacer material for improve process window capability.
Cheng and Choo do not disclose wherein the dielectric layer extends continuously from the shallow trench isolation structure to physically contact the second surface of the first L-shaped spacer.
However, Kikuchi discloses wherein a dielectric layer extends continuously from the shallow trench isolation structure to physically contact the second surface of the first L-shaped spacer.
In view of such teaching, it would have been obvious to form a device of Cheng and Cheng17 comprising wherein the dielectric layer extends continuously from the shallow trench isolation structure to physically contact the second surface of the first L-shaped spacer such as taught by Kikuchi in order to form protection for all elements on top of the device.
The resulting structure would have been one meeting the claimed invention.

However, par [0024] of Choo discloses liner 130 may be composed of SiCN, SiN, SiON, SiBN, SiO.sub.2, SiC, SiCH, SiCOH or a composite layer of these materials. Note Choo discloses that SICN and SiN are interchangeable material for a liner.

Regarding claim 10,  fig. 22 of Kikuchi discloses further comprising a first lightly doped source and drain (LDD) region 12 and a second LDD region 12 disposed in the substrate, wherein the gate stack is disposed between the first LDD region and the second LDD region.
In view of such teaching, it would have been obvious to form device of Cheng and and Choo and Kikuchi further comprising a first lightly doped source and drain (LDD) region and a second LDD region disposed in the substrate, wherein the gate stack is disposed between the first LDD region and the second LDD region such as taught by Kikuchi in order to improve device performance by suppressing parasitic capacitance, decrease drain electric field.

Regarding claim 11, fig. 22 of Kikuchi discloses further wherein the first L-shaped spacer is disposed directly on a portion of the first LDD region and the second L-shaped spacer is disposed directly on a portion of the second LDD region.
The resulting structure would have been one meeting all the limitations of the claimed invention.
	
Regarding claim 12, par [0080] of Kikuchi wherein the first L-shaped spacer and the second L-shaped spacer further include nitrogen.
 
Regarding claim 13, fig. 22 of Kikuchi discloses wherein: a first portion of the dielectric layer that directly contacts the entirety of the third surface of the first L-shaped spacer is not connected (as there exist a distance between) to a second portion of the dielectric layer that directly contacts the entirety of the third surface of the second L-shaped spacer.

Regarding claim 14, fig. 22 of Kikuchi discloses further comprising: a first contact and a second contact that extend through the dielectric layer respectively to the first source/drain epitaxy region and the second source/drain epitaxy region; and a third contact to the gate stack. 
As such it would have been obvious to form a device of Cheng and Choo and Kikuchi further comprising: a first contact and a second contact that extend through the dielectric layer respectively to the first source/drain epitaxy region and the second source/drain epitaxy region; and a third contact to the gate stack such as taught by Kikuchi in order to provide power.

Regarding claim 15, Cheng discloses wherein the first L-shaped spacer and the second L-shaped spacer each include a substantially uniform thickness. 

Regarding claim 16, fig. 22 of Kikuchi discloses wherein a height of a top surface (top of 26) of the dielectric layer relative to a top surface of the substrate is about equal to a height of the top surface of the gate stack relative to the top surface of the substrate.
The resulting structure would have been one meeting the claimed invention.





Claims 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng and   Kikuchi.

    PNG
    media_image6.png
    347
    545
    media_image6.png
    Greyscale


Regarding claim 17, fig. 6 of Cheng discloses an integrated circuit device comprising: 
a high-k/metal gate stack disposed over a substrate (316/104/102); 
a first raised source/drain epitaxy feature (left RSD) and a second raised source/drain epitaxy feature (RSD) disposed in the substrate, wherein the high-k/metal gate stack is disposed between the first raised source/drain epitaxy feature and the second raised source/drain epitaxy feature; 
a shallow trench isolation structure STI disposed within the substrate; 
an L-shaped spacer liner 326 disposed along a sidewall of the high-k/metal gate stack, the L- shaped spacer liner having a first sidewall surface interfacing with the sidewall of the high- k/metal gate stack, a second sidewall surface that opposes the first sidewall surface and extends to a same height as the first sidewall surface, a third sidewall surface extending from the first sidewall surface to the second sidewall surface, a fourth sidewall surface extending orthogonally from the second sidewall surface to the second raised source/drain epitaxy feature, and a fifth sidewall surface extending from the fourth sidewall surface to the substrate, wherein the second sidewall surface extends from the third sidewall surface to the fourth sidewall surface and wherein a portion of the second raised source/drain epitaxy feature extends between the fifth sidewall surface of the L-shaped spacer liner and the shallow trench isolation structure; 
a dielectric layer (430/328 on left and right) disposed over the substrate, wherein the dielectric layer directly contacts the first raised source/drain epitaxy feature, the second raised source/drain epitaxy feature, the second sidewall surface of the L-shaped spacer liner, and the fourth sidewall surface of the L- shaped spacer liner; and 
wherein: the third sidewall surface of the L-shaped spacer liner is free of the dielectric layer, the dielectric layer covers an entirety of the second sidewall surface of the L-shaped spacer liner and an entirety of the fourth sidewall surface of the L- shaped spacer liner, 
the dielectric layer fills a region below a top surface of the second raised source/drain epitaxy feature, wherein the region has a bottom formed by the fourth sidewall surface of the L-shaped spacer liner, a first side formed by the second sidewall surface of the L-shaped spacer liner, and a second side formed by a sidewall of the second raised source/drain epitaxy feature, 
wherein the dielectric layer directly contacts the second sidewall surface of the L-shaped spacer liner, the fourth sidewall surface of the L-shaped spacer liner, and the sidewall of the second raised source/drain epitaxy feature.
Cheng does not disclose the dielectric layer extends continuously from the shallow trench isolation structure over the second raised source/drain epitaxy feature to the second sidewall surface of the L-shaped spacer liner.
However, Kikuchi discloses wherein a dielectric layer extends continuously from the shallow trench isolation structure to physically contact the second surface of the first L-shaped spacer.
In view of such teaching, it would have been obvious to form a device of Cheng comprising wherien the dielectric layer extends continuously from the shallow trench isolation structure over the second raised source/drain epitaxy feature to the second sidewall surface of the L-shaped spacer liner such as taught by Kikuchi in order to form protection for all elements on top of the device.
The resulting structure would have been one meeting the claimed invention.

Regarding claim 18, fig. 6 of Cheng discloses wherein the L- shaped spacer liner has a sixth sidewall surface that opposes the fourth sidewall surface of the L- shaped spacer liner, the sixth sidewall surface extends from the first sidewall surface to the second raised epitaxy source/drain feature, and the second raised epitaxy source/drain feature directly contacts the sixth sidewall surface. 

Regarding claim 19, fig. 6 of Cheng discloses wherein the second raised source/drain epitaxy feature covers an entirety of the fifth sidewall surface of the L-shaped spacer liner.

Regarding claim 21, Cheng discloses wherein a length of the region is about equal (this is a relative term) to a length of the fourth sidewall surface of the L-shaped spacer liner

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng and   Kikuchi and Choo.
Regarding claim 20, Cheng and Kikuchi discloses claim 17, but do not disclose wherein the L- shaped spacer liner
However, par [0024] of Choo discloses a method of forming a MOSFET comprising form a stress liner and that the stress liner may be composed of SiCN. Note Choo discloses that SiCN which is a high-k film having a dielectric constant higher than silicon oxide and are interchangeable for desire purpose of applicant.
In view of such teaching, it would have been obvious to form a device of and Cheng and Kikuchi comprising wherein the L- shaped spacer liner

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.qov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829